I wish to
congratulate you, Sir, on your election to the
presidency of the General Assembly at its fifty-fifth
session. At the same time, I record my thanks and
appreciation to your predecessor, the Minister for
Foreign Affairs of Namibia.
We are meeting just after the historic Millennium
Summit, which brought together more than 150 leaders
of the world. Clearly, there is not much left to say. On
the other hand, there is much to be done. Urgent action
is needed; the time for implementation is now.
National action is needed more than ever in all
countries. The fact is that each nation has the primary
responsibility for dealing with its own problems. It is
not sufficient to make visionary statements and well-
intentioned commitments. The will to bring about
change in our societies must be demonstrated in all
nations. We should remember that we are the solution
to our problems, and that if we are to be effective the
partners of others, we must demonstrate a willingness
to help ourselves.
We must eliminate poverty. It is an indictment
against humanity that in the twenty-first century more
than a billion of the world's people are mired in the
dehumanizing conditions of extreme poverty. Each
country must adopt those policies necessary to
engender growth in their economies and to ensure that
all their citizens have access to the opportunities that
are being created. It now behooves the international
community to take concrete and positive action to
bring to fruition the commitment made by heads of
State or Government in the Millennium Declaration: to
reduce poverty levels by the year 2015.
Trinidad and Tobago has already taken action
through an appropriate policy framework and other
measures of reform. As a result, our economy
continues to grow, and we are generating employment
while keeping inflation low. We are making efforts to
ensure that all our citizens benefit from the country's
successes, and we are making strides towards the
elimination of poverty and are today ranked very
favourably in the United Nations Human Development
Index.
Education is the key. It is a powerful force for
social change. It is a human right. It goes far beyond
schooling. It assists in combating poverty, empowering
women, promoting human rights and democracy and
promoting international peace and security. According
to the United Nations Children's Fund report, “The
State of the World's Children 1999”, 130 million
children in the developing world are denied the right to
basic education. Regrettably, almost two thirds of them
are girls. This cannot continue. All children must have
access to all levels of education. This must be a
national objective in every country. United Nations
declarations by themselves will not help.
Since independence, Trinidad and Tobago has
placed considerable emphasis on education, which
continues to rank among the largest items of
Government expenditure. The laws of Trinidad and
Tobago provide that education is mandatory for all
children between the ages of five to 12 years. Tuition is
free at public and Government-assisted schools. We
continue to improve our system. Pre-school education
has developed rapidly in Trinidad and Tobago, and
17

special education is also being given greater attention.
In further recognition of the importance of education,
the Government of Trinidad and Tobago recently
embarked on a programme which will ensure free
secondary education for every child of secondary
school age, and this took effect with the opening of the
new academic year 2000-2001.
If people are not healthy, they can neither find
fulfilment nor contribute to their country's
development. The poor of the world need easier access
to essential drugs and vaccines to reduce mortality and
disability. It has to be a travesty that only one per cent
of the budget of global health research is directed to
diseases like pneumonia, diarrhoea, tuberculosis and
malaria, all of which are concerns of developing
countries. In Trinidad and Tobago, health care is given
high priority. The health budget continues to be one of
the major areas of Government expenditure and,
through a decentralized system of regional health
authorities, health care is made accessible and
affordable to all. The Government is constantly
investing in human resources and physical
infrastructure to meet the demands of the population.
The Government of Trinidad and Tobago has reduced
the cost of medication for some chronic diseases, such
as glaucoma, diabetes, asthma and arthritis. We are also
ensuring that equipment for our physically challenged
citizens is affordable. Every effort is being made to
reduce the backlog of certain common surgical
procedures. Next year, a National Health Insurance
Pilot Project is expected to be instituted to cover every
citizen. Under the proposed system, the Government
will pay the contribution on behalf of those persons
who cannot afford to do so.
The ravages of the HIV/AIDS pandemic and its
devastating socio-economic consequences constitute
another of the major health-related challenges for the
international community in the twenty-first century.
The spread of the HIV/AIDS virus is of particular
concern to the Caribbean, the second most seriously
affected region. The Government of Trinidad and
Tobago views this matter very seriously, and we have
long embarked on a programme of action designed to
combat this scourge. It is based on research and
education and building partnerships with the public and
private sectors, as well as actors in civil society. We are
also convinced of the need for greater global
partnership to develop an effective and more affordable
vaccine against HIV/AIDS. The present HIV-related
drugs should be made less expensive. We support the
convening as well of a special session of the General
Assembly to consider all aspects of this problem.
Our planet continues to experience environmental
degradation. The problem will never be solved unless
there is international cooperation, especially on the part
of industrialized countries, which are mainly
responsible for the emission of greenhouse gases. We
in the smaller countries, especially small island
nations, are the most severely threatened. But even in a
situation where we are victims, we do not absolve
ourselves from responsibility. Trinidad and Tobago is
already doing its part. We have established a Ministry
of the Environment and an Environmental Management
Authority. We have recently enacted legislation to
empower this Authority. We have operationalized an
environmental policing system, and we are now in the
process of establishing a Green Fund, through which
the industrialists in our country will contribute to
financing programmes for protecting the environment.
The Government is working in close collaboration with
the international community on environmental issues
and, in this regard, we are a State Party to all of the
major Conventions concerning the environment.
Trinidad and Tobago is actively involved in the
development of national legislation to give effect to
these international treaties.
I must join my Caribbean Community
(CARICOM) colleagues in lamenting the blatant and
persistent misuse of the Caribbean Sea as a trans-
shipment route for hazardous wastes. This continues to
be a cause for major concern to the Governments of the
region. We are not comforted by the assurances of
compliance by those who use this route for economic
gain. A single accident can threaten the very viability
of our societies. Can the commercial benefit from using
this route override its potentially horrendous
consequences? Accidents can occur, and we again call
for a halt to these shipments.
No country can progress without democracy and
good governance, which create the environment for
progress and development, peace and security. All
citizens must be included in the mainstream of national
activity. All must be allowed to contribute. Every voice
must be heard; every view considered; and every
citizen must have access to the opportunities that their
societies create. This should be the primary
responsibility of every Government in every country.
Government must also be based on the rule of law.
18

Each nation, therefore, has the responsibility to
develop effective judicial and legal systems to both
protect the rights of the individual and guard the nation
against any usurpation of its democratic systems. We in
Trinidad and Tobago are proud of our strong
democratic traditions. Free and fair elections are held
peacefully, regularly and on time. There is freedom of
speech and of political association and freedom of the
press. Our democratic tradition is buttressed by a very
active civil society, involving strong trade unions,
dynamic social and cultural groups and other non-
governmental actors. We have an independent
judiciary, and we have recently embarked on the
modernization of our laws and legal system to keep our
country in step with modern trends.
Each Government has the duty to ensure the
security of both its State and citizens. One of the
serious threats to security is the escalation of the worst
kinds of crimes within national borders in many
countries. This battle against the criminal element is
faced by all societies, on differing levels, but it is a
battle to which Governments must, of necessity,
allocate adequate resources if they are to maintain
peace and foster development. In many developing
countries, the rise in the level of violent crime is
directly related to poverty and the deprivation suffered
by individuals. This link between poverty and
development on the one hand, and peace and security
on the other, should not be minimized. Like most
countries, Trinidad and Tobago is battling the
phenomenon of crime. In addition to allocating
increased resources to our protective services, to
provide them with manpower, infrastructure and
equipment to deal with crime, we are implementing
social programmes to combat deviant behaviour,
through the Ministries of Education, Culture, Social
Development, Youth and Sport.
Trinidad and Tobago continues to face the
challenges of the illicit traffic in drugs. Due to our
geographic location, we are used as a convenient
transhipment point in the drug trade. We have taken all
measures available to us on the national, regional and
international fronts to combat this menace to our
society. The Government has, in this regard,
established an agency to coordinate the overall efforts
against drug trafficking and has entered into regional
and bilateral arrangements for cooperation in
combating this serious crime. Our strengthened legal
framework has led to successes in the investigation and
prosecution of crimes associated with drug trafficking.
Legislative measures include the Dangerous Drugs Act,
the Drug Court Bill, the Drug Abuse Rehabilitation
Tribunal Bill and the Proceeds of Crime Bill.
At the international and regional levels,
cooperative efforts include a number of bilateral
extradition and mutual legal assistance agreements. In
July, 2000, Trinidad and Tobago, along with six other
Governments, signed an agreement establishing a
regional justice protection programme, which provides
a framework for regional cooperation in the protection
of witnesses, jurors and legal and law enforcement
personnel. While we will continue to strengthen
existing measures and to expand the spheres of
cooperation, we wish to reiterate that this is a problem
which the international community cannot successfully
tackle without the necessary commitment of all States
concerned.
Another growing threat, which is closely related
to the menace of the drug trade, is the illicit trade in
small arms. We therefore attach great significance to
the convening of the 2001 United Nations Conference
on the Illicit Trade in Small Arms and Light Weapons
in All Its Aspects, and we fully support the very
important preparatory work which will precede the
Conference.
The disease of racism, racial discrimination and
religious intolerance continues to plague the world as
we enter twenty-first century. This is an intractable
cultural problem that can be ameliorated only through
education and enlightenment. It is the expectation of
my delegation that the World Conference against
Racism, Racial Discrimination, Xenophobia and
Related Intolerance, to be held in South Africa at the
end of August 2001, will produce action-oriented
recommendations to eliminate this scourge. No effort
should be spared to rid human civilization of this ugly
affliction.
As a pluralistic society, Trinidad and Tobago is
proud of its record of harmony. In our country, as
immortalized in our national anthem, every creed and
race find an equal place. We have become well known
as a rainbow society and at present we are seeking to
create the institutions and the legal framework to even
further deepen our world-renowned harmony.
Whilst I have thus far emphasized the need for
national action, we are fully aware that cooperation at
an international level is absolutely necessary if we are
19

to deal effectively with the problems of our planet. In
this global village, no country can survive on its own.
Today's reality is globalization, borderlessness and
integration at the international, regional and
subregional levels. The United Nations, therefore, like
all other international actors, has a pivotal role to play.
For example, the international financial institutions
must become more sensitive to the development needs
of countries and the world trading system must take
into account the special concerns of the disadvantaged
and the vulnerable.
As we have already demonstrated, Trinidad and
Tobago is willing to be an active participant in the
concerted effort of the international community to
achieve the goals we have set for ourselves. We have
always proven this since becoming a member of this
body. We have participated, we have cooperated and
sometimes, as with the International Criminal Court,
we have led the way.
We wish to achieve a humane global civilization.
We wish to bequeath to the future a planet of prosperity
and peace for all